Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s filing dated January 20, 2021.
Status of the Claims
Claims 1-8 are pending and examined. Acknowledgement is made of Applicant’s amendments filed on January 20, 2021.
Priority
The present application filed on January 20, 2021 is a national stage entry of PCT/KR2019/007806 with an international filing date of June 27, 2019, which claims foreign priority to 10-2018-0085649 filed on July 23, 2018. Applicant failed to provide an English translation of the foreign patent application. As such, the effective filing date of the instant application is June 27, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1st, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Fang Ruiying (WO 95/12383 A1), hereinafter referred to as “Ruiying”, in view of Hubler (US 7,718,640 B2) hereinafter referred to as “Hubler”.
For ease of examination, the Examiner relies on the English language machine translation of Chinese language patent WO 95/12383 A1, provided by WIPO on 10/13/2022, as evidence of the teachings of the Chinese document. Cited locations reference the English language document. Regarding claim 1, Ruiying teaches an injectable composition for sustained release, comprising testosterone undecanoate as an active ingredient (abstract), characterized in that the injectable composition comprises: sesame oil as oil (page 3 of translation 1st paragraph line 4), and benzyl benzoate as a solvent (abstract). 
Ruiying fails to teach that the injectable composition has a viscosity of 10 to 110 mPas at 4 to 30°C when the viscosity is measured by the USP rotational rheometer method.
However, Hubler teaches that an injectable composition should be kept below 100 mPas (Col. 4, lines 66-67).
Ruiying and Hubler are both considered to be analogous to the claimed invention because they are in the same field of invention. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ruiying’s injectable composition of testosterone undecanoate, sesame oil, and benzyl benzoate to incorporate the teachings of Hubler in order to obtain an injectable composition whose viscosity is lower than 100mPas (Col. 4, lines 66-67). One of ordinary skills in the art would have been motivated to reduce the viscosity of the injectable composition below 100 mPas in order to overcome technical limitations associated with high viscous vehicles, such as the oil, due to the resistance of the vehicle when passing the cannula (Col. 4 line 63-65).
Regarding claim 2, the teachings of Ruiying and Hubler have been set forth supra.
Ruiying is silent on the composition characterized in that when an injection force is measured at an injection rate of 12 mm/min using a 5-mL syringe of which an inner diameter is 0.47 inch and which is equipped with a 27G or 29G injection needle having a length of 0.5 inch, the injection force is 15 N or less when using the 27G injection needle and 40 N or less when using the 29G injection needle.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the burden is shifted to Applicant to show differences between the applicant’s injectable composition and the injectable composition taught in the prior art that would not enable the injection force requirement to be met.
Regarding claims 3 and 4, the teachings of Ruiying and Hubler are described above.
In regards to claim 3, Ruiying fails to teach an injectable composition characterized in that a weight ratio of testosterone undecanoate to benzyl benzoate is 1:1 to 1:3.  Further, in regards to claim 4 Ruiying fails to teach an injectable composition characterized in that a weight ratio of testosterone undecanoate to the oil is 1:1 to 1:3. However, Hubler teaches that the needed concentration of the co-solvent depends on a number of factors, such as i) the amount of testosterone ester in the injection vehicle, ii) the required reduction of viscosity and iii) the release properties of the injection vehicle with respect to the testosterone ester at the site of injection (diffusion rate) (Col. 6 lines 25-30). Further, Hubler teaches that the viscosity of the injected vehicle such as the oil may determine the pharmokinetic profile of an injected substance. As such, to obtain a product with suitable depot effect in vivo, the oil and the co-solvent (benzyl benzoate) must be in a preferable volume ratio from 1:1 to 1:2 (Col. 5 lines 49-55). 
Ruiying and Hubler are both considered to be analogous to the claimed invention because they are in the same field of invention. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ruiying’s injectable composition to incorporate the teachings of Hubler in order to obtain an injectable composition characterized in that a weight ratio of testosterone undecanoate to benzyl benzoate is 1:1 to 1:2. One of ordinary skills in the art would have been motivated to modify the weight ratio of testosterone to benzyl benzoate  by taking into consideration factors such as i) the amount of the testosterone ester in the injection vehicle, ii) the required reduction of viscosity, and iii) diffusion rate in order to optimize the injectable composition to reduce patients discomfort (Col. 6 lines 25-30 and 51-54). Further, the ratio of testosterone undecanoate to oil, will be guided by the weight ratio of oil to co-solvent that is suitable for dissolving 100-500 mg of testosterone undecanoate (Col. 5 lines 61-64). The amount of each ingredient in the composition is a result effective parameter that a person of ordinary skills in the art would routinely optimize. Optimization of parameters is a matter well within the skill of the ordinary artisan to employ. It would have been customary for one of skill to determine the optimal weight ratio of each ingredient in order to achieve the best desired results.
Regarding claim 5, Ruiying teaches injectable composition for sustained release (abstract) as described above.
Ruiying fails to teach that the injectable composition is administered every 4 to 16 weeks. 
However, Hubler teaches that the injectable composition is administered every 4 to 16 weeks (Col. 8, lines 49-54, lines 63-67 and Col. 9, lines 1-2).
Ruiying and Hubler are both considered to be analogous to the claimed invention because they are in the same field of invention. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ruiying’s injectable composition to incorporate the teachings of Hubler in order to obtain an injectable composition that is administered every 4 to 16 weeks (Col. 8, lines 49-54, lines 63-67 and Col. 9, lines 1-2). One of ordinary skills in the art would have been motivated to improve the pharmacokinetics profile of the composition in order to allow for extended periods between injections in order to minimize the discomforts that patients might experience due to being subjected to intramuscular injections within a shorter period of time (Col. 8 lines 61-63).
Regarding claim 7, Ruiying teaches injectable composition for sustained release (abstract) as described above.
Ruiying fails to teach that the injectable composition is characterized in that the injectable composition is used for the prevention or treatment of hypogonadism.
However, Hubler teaches that the injectable composition is used for the treatment of hypogonadism (Col. 3 lines 9-11).
Ruiying and Hubler are both considered to be analogous to the claimed invention because they are in the same field of invention. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ruiying’s injectable composition to incorporate the teachings of Hubler in order to obtain an injectable composition that is used for the treatment of hypogonadism (Col. 3 lines 9-11). One of ordinary skills in the art would have been motivated to use an injectable composition that treats diseases which need androgen therapy or replacement therapy to treat specifically treat male hypogonadism in order to achieve normal physiologic levels of testosterone (Col. 1 lines 24-31) and to reduce the frequency of monitoring testosterone levels in serum by a physician (abstract).
Regarding claim 8, the teachings of Ruiying and Hubler have been set forth supra.
Ruiying teaches injectable composition characterized in that the injectable composition is formulated as an intramuscular injectable formulation (Page 2 of English translation, paragraph 2 line 4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiying (WO 95/12383 A1), in view of Hubler (US 7,718,640 B2). 
The teachings of Ruiying and Hubler have been set forth supra.
The combination is silent on the composition containing 50% or more of the active ingredient when stored during 12 hours under acidic condition.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show the differences in the claimed and prior art products which would render the injectable composition of the prior art unable to contain 50% or more of the active ingredient when stored during 12 hours under an acidic condition of a 0.15 M to 0.25 M hydrochloric acid solution. Further support for the foregoing assertion comes from Islam, D., et al. “Analytical Method Validation of Testosterone Undecanoate Soft Gelatin Capsule by RP-HPLC Method”, Journal of Developing Drugs, 7: 184, 1-6, hereinafter referred to as “Islam”, which does not teach but illustrates with data obtained from the analysis of testosterone undecanoate from Andriol® gelatin capsule under conditions such as elevated temperature, humidity, acidic, basic, oxidation, and light. The aforementioned studies demonstrated that the percent degradation of testosterone undecanoate was 12.03% (See, Islam, page 5, table 6): 

    PNG
    media_image1.png
    179
    364
    media_image1.png
    Greyscale
Note that Andriol® gelatin capsules consist of testosterone undecanoate in castor oil, and the coloured capsules contain a yellow oil (See, Electronic Resource, https://www.news-medical.net/drugs/Andriol-Testocaps.aspx). The soft gelatin capsule studied by Islam et al., which had a different composition from the injectable composition of the instant claim but the same active ingredient, was able to retain 50% or more of the active ingredient under acidic conditions. As such, this reference further supports the assertion that given that the product of the applicant and the prior art are the same: “"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Therefore, the applicant has the burden of showing that the injectable compositions are different, and won’t be expected to retain 50% or more of the active ingredient under the same acidic conditions.
	As such, no claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIANN DE JESUS JIMENEZ whose telephone number is (571)272-0367. The examiner can normally be reached Monday-Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.D.J./Examiner, Art Unit 4182
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671